DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the invention to absorb some malodors and exclude absorbing some fragrances, does not reasonably provide enablement for objectively absorbing all malodors as claimed in claim 1 because the scope of what is a malodor is not defined. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The limit of what constitutes as a “malodor” is not defined and is best understood as any scent in which the user does not like, which is not limited to just urine and animal waste. If the user does not like the fragrance, would the invention absorb the fragrance? What if the fragrance the user likes is chemically similar to the malodor? How would the granular malodor absorbent substantially exclude absorbing the fragrance in that case? How would one of ordinary skill in the arts make and use an animal litter composition in which it absorbs malodor and substantially exclude the fragrance if the specific material and mechanism is not explained. Paragraphs 0077-0081 merely shows the results of the invention increasing or decreasing malodor intensity and fragrance intensity. How can one be sure that the reduced fragrance intensity is based on the composition excluding the absorption of the fragrance? The fragrance could have dispersed more.  
Dependent claims 2-14 fail to solve the deficiency

Claim 12 claims that the granular malodor absorbent has a greater affinity for malodor as compared to the fragrance but it is unclear how this is possible. What is the structure that causes it to have greater affinity for malodor as compared to the fragrance? Is it the chemical structure? Instead, is it the pore sizes limiting which scent molecules can be absorbed and not absorbed? However, limiting by size is not the same as limiting by affinity because affinity is specific to the attraction of the molecules. What about fragrances that have low molecular sizes or malodors that have low molecular sizes? How would those be differentiated? Once again, the specification does not enable one of ordinary skill in the art to make and use the invention commensurate in scope with this claim.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. It is unclear how the animal litter composition substantially absorb malodor and substantially excludes the fragrance due to the 35 USC 112(a) issues surrounding the claim, and therefore the metes and bounds of the claim cannot be ascertained. Dependent claims 2-14 fail to solve this deficiency. 
Claim 14 recites “wherein the granular malodor adsorbent excludes at least 40% of the fragrance”, however, claim 1 already recites “wherein the granular malodor adsorbent substantially adsorbs malodor and substantially excludes the fragrance”. Claim 14 broadens the scope of how much the granular malodor absorbent excludes fragrance from “substantially” to “at least 40%”. “Substantially” encompasses at least a majority but claim 14 is claiming for less than “substantially”. Claim 14 contradicts claim 1 and thus, it is unclear what is the scope of claim 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska in view of Fritter (US 2007/0017453 A1).
Regarding claim 1, Trajkovska discloses an animal litter composition for malodor control comprising: 
a fragrance (paragraph 0043, “the malodor control composition as described in any of the embodiments herein and one or more of…a fragrance…,”) and 
a granular malodor adsorbent (paragraph 0043, “…a sorbent material…,”),
wherein the granular malodor adsorbent is present in an amount from about 0.05 weight % to about 5.0 weight % (paragraph 0033, “In an embodiment, the sorbent material can be from about 0.5% to about 99.5% by weight of the malodor control composition,”), 
has a pore size from about 0.4 nm to about 2.0 nm (paragraph 0060, “ (micro-pores)=1.5 nm,”) and 
a total surface area from about 100 m2/g to about 1500 m2/g (abstract, “a porous structure having a surface area of from about 50 to about 1500 m2/g,”) and 
wherein the granular malodor adsorbent substantially adsorbs malodor and substantially excludes the fragrance (paragraph 0033, “In an embodiment, malodor control composition 10 can also include other malodor control materials…,”; paragraph 0042, “In various embodiments the malodor control compositions and litters may contain other ingredients such as compounds or compositions that add functionality to the malodor control compositions or litters. For example, the malodor control compositions may contain…surfactants…perfumes…,”; Examiner notes that the malodor composition 10 is specifically used for malodor and thus, would inherently exclude fragrances, such that fragrances would need to be added to the composition if fragrances are desired); and 
Trajkoyska does not appear to teach of wherein the granular malodor adsorbent is selected from the group consisting of molecular sieve granules and activated carbon granules.
Fritter teaches granular malodor adsorbent being selected from the group consisting of molecular sieve granules and activated carbon granules (paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the granular malodor adsorbent is selected from the group consisting of molecular sieve granules and activated carbon granules, as taught by Fritter, in order to permit malodor control (e.g., Fritter, paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).
	
Regarding claim 4, Trajkovska as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein the fragrance is present in an amount from about 0.05 weight % to about 0.4 weight %.
	Fritter teaches fragrance being present in an amount from about 0.05 weight % to about 0.4 weight % (paragraph 0032, “The fragrance may comprise approximately 0.001%-1%, by weight, of the litter composition, and typically comprises approximately 0.01%-0.2%, by weight, of the litter composition.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the fragrance is present in an amount from about 0.05 weight % to about 0.4 weight %, as taught by Fritter, in order to permit malodor control while providing a freshness or deodorizing impression (e.g., Fritter, paragraph 0029, “The litter compositions can additionally include one or more fragrances to provide a freshness or deodorizing impression to humans or serve as an attractant fragrance to animals,”).

	Regarding claim 5, Trajkovska as modified discloses the limitations of claim 1, and further discloses wherein the fragrance is unencapsulated (paragraph 0042, “…perfume…,”).
	
	Regarding claim 6, Trajkovska as modified discloses the limitations of claim 1, and further discloses an absorbent substrate (paragraph 0029, “Malodor control composition 10 can be made of any color, shape, and size material having these specific characteristics to allow for incorporation in or addition to a variety of litters or substrates,”; paragraph 0063, “Referring to the Tables 1 and 2, the data shows that most of the compounds, odorous and non-odorous compounds, that are present in the soiled litter headspace of the control sample A (Table 1) are absorbed/adsorbed by the porous beads present in the litter formulation A1,”).

Regarding claim 8, Trajkovska as modified discloses the limitations of claim 6, and further discloses the absorbent substrate comprising clay (paragraph 0062, “Control sample A was prepared with 150 grams of conventional clay litter,”).

Regarding claim 9, Trajkovska as modified discloses the limitations of claim 6, and further discloses the absorbent substrate comprising a non-swelling clay core coated with a swelling clay (paragraph 0036, “In another embodiment, animal litter 130 can be swelling clay, non-swelling clay, silica gel or a combination thereof,”).

Regarding claim 10, Trajkovska as modified discloses the limitations of claim 6, but does not appear to specifically disclose wherein the absorbent substrate comprises an expanded perlite core coated with a swelling clay.
	Fritter teaches absorbent substrate comprising an expanded perlite core coated with a swelling clay (paragraph 0047, “Illustrative filler materials include…perlite…,”; claim 13, “…expanded perlite…,”; paragraph 0027, “Illustrative primary absorbent materials include but are not limited to absorbent and semi-absorbent clays, absorbent rocks, and some natural and synthetic minerals. Absorbent and semi-absorbent clays include “swelling” clays…,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the absorbent substrate comprises an expanded perlite core coated with a swelling clay, as taught by Fritter, in order to permit reducing the weight of absorbent particles to reduce shipping costs (e.g., Fritter, paragraph 0047, “Because minerals, and particularly clays, are heavy, it may be desirable to reduce the weight of the absorbent particles to reduce shipping costs…,”).

Regarding claim 12, Trajkovska discloses the limitations of claim 1, and further discloses the granular malodor adsorbent having a greater affinity for malodor as compared to the fragrance (paragraph 0017, “Particularly, the pores of certain size and their chemical affinity act as effective traps for the compounds that cause malodors. Such animal litter formulations incorporating the specified porous materials do not require application of strong fragrances for masking malodors or other malodor counteracting technology,”).

Regarding claim 13, Trajkovska discloses the limitations of claim 1, and further discloses wherein the granular malodor adsorbent adsorbs at least 25% of the malodor (“…the data shows that most of the compounds, odorous and non-odorous compounds, that are present in the soiled litter headspace of the control sample A (Table 1) are absorbed/adsorbed by the porous beads present in the litter formulation A1 (Table 2),”).

Regarding claim 15, Trajkovska discloses a method for reducing or eliminating malodor while providing a fragrant aroma to the surrounding environment, the method comprising:
contacting the malodor with a composition comprising a fragrance and a granular malodor adsorbent (paragraph 0043, “In yet another aspect, the invention provides a kit suitable for containing malodor control compositions useful for managing animal waste. The kit comprises in separate containers in a single package or in separate containers in a virtual package, as appropriate for the kit component, the malodor control composition as described in any of the embodiments herein and one or more of (1) a device suitable for containing the malodor control composition and suitable for use by an animal when excreting animal waste (e.g., a litter box)…a fragrance…a sorbent material…,”), 
wherein the granular malodor adsorbent is present in an amount from about 0.05 weight % to about 5.0 weight %, has a pore size from about 0.4 nm to about 2.0 nm and a total surface area from about 100 m2/g to about 1500 m2/g (paragraphs 0033 and 0060; abstract), and
Trajkovska does not appear to teach of wherein the granular malodor absorbent is selected from the group consisting of molecular sieve granules and activated carbon granules. 
Fritter teaches granular malodor adsorbent being selected from the group consisting of molecular sieve granules and activated carbon granules (paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the granular malodor adsorbent is selected from the group consisting of molecular sieve granules and activated carbon granules, as taught by Fritter, in order to permit malodor control (e.g., Fritter, paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).

Regarding claim 17, Trajkovska as modified teaches of claim 2, and wherein the surface area of the granular malodor adsorbent is about 300 m2/g to about 600 m2/g (paragraph 0072, surface area = 525 m2/g), and the pore size is about 0.6 nm (paragraph 0077, micropore = 1.4 nm; Would be obvious to one of ordinary skill in the arts can adjust the pore size as desired).

Regarding claim 18, Trajkovska as modified teaches of clam 2, and wherein the surface area of the granular malodor adsorbent is about 300 m2/g to about 600 m2/g (paragraph 0072, surface area = 525 m2/g), and the pore size is about 0.8 nm (paragraph. 0077, micropore = 1.4 nm; Would be obvious to one of ordinary skill in the arts can adjust the pore size as desired).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 1 above, and further in view of Mackinnon et al. (US 20060269472), hereinafter Mackinnon. 
Regarding claim 2, Trajkovska does not appear to teach of wherein the granular malodor adsorbent comprises molecular sieve granules having a surface area from about 200 m2/g to about 800 m2/g and a pore size from about 0.4 nm to about 1.0 nm.
Mackinnon is in the field of malodor control and teaches of molecular sieve granules having a surface area from about 200 m2/g to about 800 m2/g (paragraph 0099, zeolite particle with an internal surface area of 500 m2/g and) and a pore size from about 0.4 nm to about 1.0 nm (paragraph 0099, pore size of less than 0.38 nm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trajikovska to incorporate the teachings of Mackinnon of wherein the granular malodor adsorbent comprises molecular sieve granules having a surface area from about 200 m2/g to about 800 m2/g and a pore size from about 0.4 nm to about 1.0 nm in order to have adequate surface area and pore size for absorption and odor control. 
It should be noted that the surface area and pore size as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would adjust the surface area and pore size based on how small they want the granules to be while also having enough surface area and pore size to absorb and control odor. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 1 above, and further in view of Matsuo et al. (US 20120103269), hereinafter Matsuo. 
	Regarding claim 3, Trajkovska discloses the limitations of claim 1, but does not appear to teach of further discloses wherein the molecular sieve granules have a mesh size from about -8 to about 60.
	Matsuo is in the field of animal litter and teaches of wherein the molecular sieve granules have a mesh size from about -8 to about 60 (paragraph 0080, Zeolite powder (product of Ayashi, Miyagi Prefecture, 60-mesh pass product)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trajikovska to incorporate the teachings of Matsuo of wherein the molecular sieve granules have a mesh size from about -8 to about 60 in order to use a mesh size that will give desired uniform sizes of the molecular sieves. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 1 above, and further in view of Kirsch (US 2008/0022940 A1).
	Regarding claim 7, Trajkovska as modified discloses the limitations of claim 6, but does not appear to specifically disclose wherein the absorbent substrate comprises an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core.
	Kirsch teaches absorbent substrate comprising an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core (paragraph 0070, “In another embodiment, the absorbent material “surrounds” a core (e.g., powder, granules, clumps, etc.) that is dispersed homogeneously throughout the particle or in concentric layers. For example, a lightweight or heavyweight core material can be agglomerated homogeneously into the particle in the same way as the active. The core can be solid, hollow, absorbent, nonabsorbent, and combinations of these,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the absorbent substrate comprises an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core, as taught by Kirsch, in order to permit lowering weight of granular items (e.g., Kirsch, paragraph 0067, “To lower the weight of each particle, a lightweight core material, or “core,” may be incorporated into each particle,”).

Regarding claim 11, Trajkovska as modfieid discloses the limitations of claim 9 or claim 10, and Trajkovska as modified discloses the limitations of claim 10, but does not appear to specifically disclose wherein the swelling clay is sodium bentonite.
	Kirsch teaches a swelling clay being sodium bentonite (paragraph 0013, “Preferably, the composite particles tend to clump together in the presence of a liquid, as they would where the absorbent material is sodium bentonite clay.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the swelling clay is sodium bentonite, as taught by Kirsch, in order to permit clumping of litter so as to ease removal of the litter from a litter box (e.g., Kirsch, paragraph 0005, “For example, sodium bentonite is a water-swellable clay which, upon contact with moist animal waste, is able to agglomerate with other moistened sodium bentonite clay particles. The moist animal waste is contained by the agglomeration of the moist clay particles into an isolatable clump, which can be removed from the container,”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 1, and further in view of Trajkovska. 
Regarding claim 14, Trajikovska as modified teaches of claim 1, but is silent of wherein the granular malodor adsorbent excludes at least 40% of the fragrance.
However, Trajikovska teaches of wherein the animal litter composition includes a fragrance in addition to the malodor control composition (para. 0043). The addition of a fragrance implies that the fragrance is substantively excluded from being absorbed by the granular malodor absorbent and interpreting it otherwise would make the fragrance inoperable. 
Trajikovska discloses the claimed invention except for the percentage of which the granular malodor absorbent excludes at least 40% of the fragrance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to exclude at least 40%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 15 above, and further in view of Raymond (US 2003/0200936 A1).
	Regarding claim 16, Trajkovska discloses the limitations of claim 15, but does not appear to specifically disclose wherein the composition has an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent.
	Raymond teaches compositing having an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent (paragraphs 0102-0104, which includes table 2, showing how the malodor adsorbent of silica gel, when not added versus when added, lowers fecal/urine odors, thereby increasing fragrance perception of a fragrance that would initially be present around the silica gel; paragraphs 0120-0122, showing how fragrance is maintained when silica gel is employed with litter).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the composition has an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent, as taught by Raymond, in order to permit both malodor and fragrance control (e.g., Raymond, paragraph 0066, “Thus the composition not only absorbs liquid waste materials deposited by the animal, but it also effectively controls odors.”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska and Fritter, as applied to claim 1 above, and further in view of Mirowski (US 20130230431). 
Regarding claim 19, Trajkovska as modified teaches of claim 1, but does not appear to teach of wherein the granular malodor adsorbent comprises activated carbon granules having a surface area from about 100 m2/g to about 600 m2/g.
Mirowski is in the field of malodor control and teaches of wherein the granular malodor adsorbent comprises activated carbon granules having a surface area from about 100 m2/g to about 600 m2/g (paragraph 0091, activated carbon with a surface area of 300 m2/g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trajkovska to incorporate the teachings of Mirowski of wherein the granular malodor adsorbent comprises activated carbon granules having a surface area from about 100 m2/g to about 600 m2/g in order to have a high enough surface area to contact malodor molecules. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska, Fritter, and Mirowski, as applied to claim 1 above, and further in view of Jenkins et al. (US 20110123474), hereinafter Jenkins. 
Regarding claim 20, Trajkovska as modified teaches of claim 1, but does not appear to teach of wherein the activated carbon granules have a size from about -12 mesh to about 40 mesh.
Jenkins is in the field of activated carbon and teaches of wherein the activated carbon granules have a size from about -12 mesh to about 40 mesh (paragraph 0043, 25 to 270 mesh for activated carbon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trajkovska to incorporate the teachings of Jenkins of wherein the activated carbon granules have a size from about -12 mesh to about 40 mesh in order to have activated carbon of uniform desired sizes to contact the malodor molecules. 

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Trajkovska does not teach of the absorbent material having a pore size of about 0.4 nm to about 2.0 nm because the pore size cited in paragraph 0060 is for the porous material, not the absorbent material. The Examiner respectfully disagrees. 
The litter formulation A1 in paragraph 0060 can also be comprised of sorbent material as stated in paragraph 0033. The dimensions of the surface area and pore size would be applied to the entire composition, including the sorbent material. Additionally, the porous and sorbent material can be the same material because paragraph 0033 stated that the sorbent material can be baking soda and in paragraph 0039, the porous material can include the baking soda. 

Applicant argues that Trajkovska does not teach of the granular malodor absorbent substantially excluding fragrance as claimed in claim 1 and at least 40% of the fragrance as claimed in claim 14. The Examiner partially disagrees. 
Trajkovska specifically defines malodor to be a malodor from animal waste such as feces and urine in paragraph 0022 and thus, the malodor composition 10 would inherently target those malodors and substantially exclude fragrance. Trajkovska and the prior art appears to be silent on a granular malodor absorbent that excludes at least 40% of the fragrance, however, the addition of a fragrance to the granular malodor absorbent material implies that the fragrance is substantially excluded from being absorbed by the granular malodor absorbent material. Interpreting it otherwise would make the fragrance inoperable. 
Trajikovska discloses the claimed invention except for the percentage of which the granular malodor absorbent excludes at least 40% of the fragrance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to exclude at least 40%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues that the reasoning of “to permit malodor control” in claim 1 is a conclusory statement. The Examiner respectfully disagrees. 
Activated carbon is known to be used for malodor control and it would have been obvious to one of ordinary skill in the art to use activated carbon for malodor control in litter. 

Applicant argues that one would not modify Trajkovska with the activated carbon as taught by Fritter because Trajkovska already has malodor control and it would be a substantial modification to somehow make the activated carbon, which is disclosed by Trajkovska as a sorbent material and is distinct from its porous material, instead be the porous material, which is a different substance in its composition, and that there would be no reasonable expectation of success since it would absorb the fragrance instead of the malodor. The Examiner respectfully disagrees. 
Even if Trajkovska already has a composition for malodor control, one of ordinary skill in the arts would not be prevented to add more components for malodor control. The litter composition A1 dimensions would be applied to all components of the composition, including the sorbent and porous material, of which can be the same material and changing the sorbent material to granular activated carbon would have been possible by one of ordinary skill in the arts as taught by Fritter. The modification of the sorbent material to activated carbon would be an obvious simple substitution of one known element for another to obtain predictable results (MPEP 2143). One of ordinary skill in the arts would be able to produce a litter composition with any specific dimensions, including the ones cited in Trajkovska and the Applicant’s invention, and substitute the materials for any other suitable material, including activated carbon as taught by Fritter. Additionally, the Fritter teaches that the activated carbon can also be used with fragrances as stated in paragraph 0020 so one of ordinary skill in the arts would still be able to use activated carbon with fragrances.  

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647